ORDER
The Court, having considered the favorable recommendations of the State Board of Law Examiners and the Character Committee for the Third Judicial Circuit, concerning the application of Michael S. for admission to the Bar of Maryland, and
The Court having also considered the updated application for admission to the Bar of Maryland filed by applicant at the request of the Court, it is, this 7th day of December, 1987,
ORDERED, by the Court of Appeals of Maryland, that the favorable recommendation of the State Board of Law Examiners that applicant be admitted to the Bar of Maryland, be, and it is hereby, accepted, and it is further
ORDERED that the applicant, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.